Exhibit 10.1

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of April 23 2015, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 hereof or otherwise a
party hereto from time to time including Oxford in its capacity as a Lender and
SILICON VALLEY BANK, a California corporation with an office located at 3003
Tasman Drive, Santa Clara, CA 95054 (“Bank” or “SVB”) (each a “Lender” and
collectively, the “Lenders”), and ZOGENIX, INC., a Delaware corporation with
offices located at 12400 High Bluff Drive, Suite 650, San Diego, California
92130 (“Borrower”).

RECITALS

A.         Collateral Agent, Lenders and Borrower have entered into that certain
Loan and Security Agreement dated as of December 30, 2014 (as amended from time
to time, collectively, the “Loan Agreement”).

B.         Lenders have extended credit to Borrower for the purposes permitted
in the Loan Agreement.

C.         Borrower has requested that Collateral Agent and Lenders (i) consent
to Borrower’s entry into and performance of the Pernix Asset Transfer Documents
(as defined below) and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D.         Collateral Agent and Lenders have agreed to (i) consent to Borrower’s
entry into and performance of the Pernix Asset Transfer Documents and (ii) amend
certain provisions of the Loan Agreement, but only to the extent, in accordance
with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.         Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.

2.          Consent and Waiver.

2.1         Consent. Pursuant to Section 7.1 of the Loan Agreement, Borrower
shall not Transfer all or any part of its business or property, except for
certain specifically enumerated permitted Transfers. Notwithstanding anything to
the contrary contained in Section 7.1 of the Loan Agreement, and subject to the
terms and conditions of this Amendment, Collateral Agent and the Lenders hereby
consent to Borrower’s entry into, execution, delivery and performance of the
Pernix Asset Transfer Documents. In furtherance of the foregoing, upon the
effectiveness of this Amendment, Collateral Agent shall be deemed to have
released the Purchased Assets (as defined in the APA (as defined below)) from
the Collateral, and shall (on or within one (1) Business Day of the date of this
Amendment) cause to file a UCC Amendment reflecting the same.

2.2         Waiver. Pursuant to Section 6.16 of the Loan Agreement, the first
Collateral audit was due February 13, 2015, and was subsequently extended by
email to April 14, 2015 (the “Initial Collateral Audit Requirement”).
Notwithstanding anything to the contrary contained in Section 6.16 of the Loan
Agreement, and subject to the terms and conditions of this Amendment, Collateral
Agent and the Lenders hereby waive the Initial Collateral Audit, provided that
(x) Borrower satisfies in full, contemporaneously with this Amendment, the
outstanding balance due on the Revolving Line, (y) any future Advances shall be
subject to a prior Collateral audit, satisfactory to Collateral Agent and the
Lenders in their sole discretion and (z) Borrower shall continue timely to remit
to Collateral Agent the Revolving Line Commitment Fee in accordance with the
terms of the Loan Agreement.

 

1



--------------------------------------------------------------------------------

3.        Amendments to Loan Agreement.

3.1         Section 2.2(c) (Mandatory Prepayments). Section 2.2(c) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

“(c)         Mandatory Prepayments. If the Term Loans are accelerated following
the occurrence of an Event of Default, Borrower shall immediately pay to
Lenders, payable to each Lender in accordance with its respective Pro Rata
Share, an amount equal to the sum of: (i) all outstanding principal of the Term
Loans plus accrued and unpaid interest thereon through the prepayment date,
(ii) the Final Payment, (iii) the Prepayment Fee, (iv) the Amendment Fee, plus
(v) all other Obligations that are due and payable, including Lenders’ Expenses
and interest at the Default Rate with respect to any past due amounts.
Notwithstanding (but without duplication with) the foregoing, on the Maturity
Date, if the Final Payment had not previously been paid in full in connection
with the prepayment of the Term Loans in full, Borrower shall pay to Collateral
Agent, for payment to each Lender in accordance with its respective Pro Rata
Share, the Final Payment in respect of the Term Loans.

3.2          Section 2.2(d) (Permitted Prepayment of Term Loans). Section 2.2(d)
of the Loan Agreement hereby is amended and restated in its entirety to read as
follows:

“(d)         Permitted Prepayment of Term Loans. Borrower shall have the option
to prepay all, but not less than all, of the Term Loans advanced by the Lenders
under this Agreement, provided Borrower (i) provides written notice to
Collateral Agent of its election to prepay the Term Loans at least ten
(10) Business Days prior to such prepayment, and (ii) pays to the Lenders on the
date of such prepayment, payable to each Lender in accordance with its
respective Pro Rata Share, an amount equal to the sum of (A) all outstanding
principal of the Term Loans plus accrued and unpaid interest thereon through the
prepayment date, (B) the Final Payment, (C) the Prepayment Fee, (D) the
Amendment Fee, plus (E) all other Obligations that are due and payable,
including Lenders’ Expenses and interest at the Default Rate with respect to any
past due amounts.”

3.3          Section 2.6(h) (Fees). New Section 2.6(h) hereby is added to the
Loan Agreement to read as follows:

“(h)         Amendment Fee. A fully earned, non-refundable amendment fee in the
amount of Twenty Five Thousand Dollars ($25,000.00), which shall be due and
payable on the earliest to occur of (a) the Maturity Date or (b) the prepayment
of the Term Loan pursuant to Section pursuant to Section 2.2(c) or 2.2(d).”

3.4          Section 6.10 (Minimum Cash). Section 6.10 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“6.10        Minimum Cash. Borrower shall maintain at all times prior to
Borrower’s receipt of positive data from both of Borrower’s U.S. and European
placebo-controlled trials of ZX0008, low-dose fenfluramine, a ratio of
(a) unrestricted cash and Cash Equivalents on deposit with Bank or Bank’s
Affiliates to (b) all outstanding Indebtedness owing to Lenders, of at least
1.25 to 1.00.”

3.5          Exhibit A to the Loan Agreement hereby is replaced in its entirety
with Exhibit A attached hereto.

3.6          Section 13.1 (Definitions). The following terms and their
respective definitions hereby are added or amended and restated in their
entirety, as applicable, to Section 13.1 of the Loan Agreement to read as
follows:

 

2



--------------------------------------------------------------------------------

“Pernix Asset Transfer Documents” means that certain Asset Purchase Agreement by
and among Borrower, PERNIX IRELAND LIMITED and PERNIX THERAPEUTICS HOLDINGS,
INC. dated as of March 10, 2015 (as amended by that certain Amendment to Asset
Purchase Agreement dated as of April 23, 2015, collectively the “APA”); and any
other documents, instruments and/or agreements executed and/or delivered in
connection therewith; all in form and substance reasonably acceptable to
Collateral Agent and Lenders, and substantially in the forms attached hereto as
Annex I.

3.7         Exhibit C to the Loan Agreement hereby is replaced with Exhibit C
attached hereto.

4.       Limitation of Consents, Waivers and Amendments.

4.1         The consent, waiver and amendments set forth in Sections 2 and 3
above, are effective for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Collateral Agent
or any Lender may now have or may have in the future under or in connection with
any Loan Document.

4.2         This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

5.      Representations and Warranties. To induce Collateral Agent and Lenders
to enter into this Amendment, Borrower hereby represents and warrants to
Collateral Agent and Lenders as follows:

5.1         Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

5.2         Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

5.3         The organizational documents of Borrower delivered to Collateral
Agent and Lenders on the Effective Date, or subsequent thereto, remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect;

5.4         The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

5.5         The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any material law or
regulation binding on or affecting Borrower, (b) any material contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

5.6         The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower (in each case, except as already have been obtained
and are in full force and effect); and

5.7         This Amendment has been duly executed and delivered by Borrower and
is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

3



--------------------------------------------------------------------------------

6.     Release by Borrower.

6.1       FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Collateral Agent and Lenders and their present or
former employees, officers, directors, agents, representatives, attorneys, and
each of them, from any and all claims, debts, liabilities, demands, obligations,
promises, acts, agreements, costs and expenses, actions and causes of action, of
every type, kind, nature, description or character whatsoever, whether known or
unknown, suspected or unsuspected, absolute or contingent, arising out of or in
any manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Agreement (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

6.2       By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Collateral Agent or any Lender with respect
to the facts underlying this release or with regard to any of such party’s
rights or asserted rights.

6.3       This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Collateral Agent and Lenders to enter into this Agreement, and
that Collateral Agent and Lenders would not have done so but for Collateral
Agent and Lenders’ expectation that such release is valid and enforceable in all
events.

6.4     Borrower hereby represents and warrants to Collateral Agent and Lenders,
and Collateral Agent and Lenders are relying thereon, as follows:

(a)       Except as expressly stated in this Agreement, neither Collateral
Agent, Lenders nor any agent, employee or representative of Collateral Agent or
any Lender has made any statement or representation to Borrower regarding any
fact relied upon by Borrower in entering into this Agreement.

(b)       Borrower has made such investigation of the facts pertaining to this
Agreement and all of the matters appertaining thereto, as it deems necessary.

(c)       The terms of this Agreement are contractual and not a mere recital.

(d)       This Agreement has been carefully read by Borrower, the contents
hereof are known and understood by Borrower, and this Agreement is signed
freely, and without duress, by Borrower.

(e)       Borrower represents and warrants that it is the sole and lawful owner
of all right, title and interest in and to every claim and every other matter
which it releases herein, and that it has not heretofore assigned or
transferred, or purported to assign or transfer, to any person, firm or entity
any claims or other matters herein released. Borrower shall indemnify Collateral
Agent and Lenders, defend and hold them harmless from and against all claims
based upon or arising in connection with prior assignments or purported
assignments or transfers of any claims or matters released herein.

 

4



--------------------------------------------------------------------------------

7.         Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

8.          Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) a fully executed copy of the APA, (iii) a Corporate
Borrowing Certificate from Borrower, and (iv) Borrower’s payment of all Lenders’
Expenses incurred through the date of this Amendment.

[Balance of Page Intentionally Left Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWER:

ZOGENIX, INC.

 

By /s/ Ann Rhoads

Name: Ann Rhoads

Title: Chief Financial Officer

COLLATERAL AGENT AND LENDER: OXFORD FINANCE LLC

By /s/ Hans S. Houser

Name: Hans S. Houser

Title: Chief Credit Officer & Senior Vice President

LENDER: SILICON VALLEY BANK

By /s/ Andrew Skalitzky

Name: Andrew Skalitzky

Title: Vice President

[Signature Page to First Amendment to Loan and Security Agreement]